 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          LINDA SCHUMACHER,                                CASE NO. C18-5535 MJP

11                                 Plaintiff,                ORDER TO SHOW CAUSE

12                  v.

13          JAY INSLEE,

14                                 Defendant.

15

16          THIS MATTER comes before the Court sua sponte. Having reviewed the Parties’ Joint

17   Status Report (Dkt. No. 40), the Court’s September 16, 2019 Minute Order requiring the Parties

18   to submit settlement documents by September 30, 2019 (Dkt. No. 41), and the remaining record,

19   the Court ORDERS the Parties to Show Cause why this matter should not be dismissed. In their

20   Joint Status Report, the Parties notified the Court that they have reached a settlement agreement

21   in a related case, Routh v. Inslee, No. 2:14-cv-02000-MJP, Ninth Cir. Case No. 16-35749, and if

22   the court approved the agreement, the court would issue a Notice Deadline for the Plaintiffs in

23   this action to decide whether to opt out of the Routh settlement. (Dkt. No. 40 at 1-2.) This Court

24


     ORDER TO SHOW CAUSE - 1
 1   Ordered the Parties to submit the final settlement documents by September 30, 2019 (Dkt. No.

 2   41.) The Parties failed to do so and have not provided the Court with any notice or explanation

 3   for missing the Court’s deadline. The Court therefore ORDERS the Parties to show cause why

 4   this action should not be dismissed within 10 days of the date of this order.

 5

 6          The clerk is ordered to provide copies of this order to all counsel.

 7          Dated December 6, 2019.

 8

 9

10
                                                          AMarsha J. Pechman
                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO SHOW CAUSE - 2
